DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2021.
Applicant’s election without traverse of group I, claims 1-9, in the reply filed on 09/23/2021 is acknowledged.
Information Disclosure Statement
In the IDS filed on 07/02/2019, the foreign patent document JP-3611110 is not considered because when searching for an English translation of the document, one cannot be found in any databases, the history/details status is missing in the Japanese patent office website.  The pertinent reference has been lined through accordingly.
In the IDS filed on 01/08/2021, the U.S. Patent application publication 20150011574 is not considered as that number does not match the publication date or the name of the patentee or applicant given in the IDS.   The pertinent reference has been lined through accordingly.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: MF4, mentioned on page 21 line 17 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 30 line 14 includes the recitation “pulverized with a mortal into powder”, the term “mortal” should be changed to “mortar”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (2010, Saturation Magnetization and crystalline anisotropy calculations for MnAl permanent magnet) as evidenced by Satoh (US 20200002790 A1).
Regarding claim 1, Park et al. discloses a MnAl alloy that contains 73.1% τ-phase and 26.9% γ2-phase [page 3 paragraph 1, Park et al.].  Park et al. does not explicitly disclose the MnAl alloy being metamagnetic however the examiner submits that metamagnetism would be expected to be present in the MnAl alloy of Park et al. as evidenced by Satoh.  Satoh discloses that when an MnAl alloy contains both a τ-MnAl phase and a γ2-MnAl phase in a ratio B/A of 0.2-21.0, where B is the area of τ-MnAl phase and A is the area of γ2-MnAl phase, then antiferromagnetism is imparted to the τ-MnAl phase and metamagnetism is realized over a temperature range of -100°C to 200°C [0011-0012, 0090-0091, Table 1, Satoh].  As discussed 2-phase, which gives a ratio of B/A=2.7, and so a person of ordinary skill in the art would expect the MnAl alloy of park to exhibit metamagnetism.
Regarding claim 3, as discussed above Park et al. discloses a MnAl alloy with crystal grains containing a τ-MnAl phase and a γ2-MnAl phase and Satoh teaches that the coexistence of γ2-MnAl phase with the τ-MnAl phase imparts an antiferromagnetic structure onto the τ-MnAl phase that is stable in a non-magnetic field state [0011, 0013, 0031] and so a person of ordinary skill in the art would expect the τ-MnAl phase of Park et al. to exhibit antiferromagnetism.
Regarding claim 4, Park et al. discloses a τ-MnAl phase with a composition of Mn50Al50 [page 2 paragraph 3] which falls within the claimed range of MnaAl100-a wherein 48≤a<55.  The examiner notes that a prior art composition that falls within a claimed composition range anticipates said claimed range.  See MPEP 2131.03(I).
Regarding claim 7, as discussed above Satoh teaches that a MnAl alloy containing a τ-MnAl phase and a γ2-MnAl phase in a ratio B/A of 0.2-21.0 realizes metamagnetism over a temperature range of -100°C to 200°C.  As discussed above, Park teaches a MnAl alloy that contains 73.1% τ-phase and 26.9% γ2-phase, which gives a ratio of B/A=2.7, and so a person of ordinary skill in the art would expect the MnAl alloy of park to exhibit metamagnetism over a temperature range of -100°C to 200°C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Saturation Magnetization and crystalline anisotropy calculations for MnAl permanent magnet) as evidenced by Satoh (US 20200002790 A1).
Regarding claim 2, as discussed above Park et al. anticipates claim 1 as evidenced by Satoh.  Park et al. does not disclose a composition of MnbAl100-b wherein 45≤b≤50.  However Park et al. discloses the use of Mn54Al46 [page 2 paragraph 3, Park et al.], which is near the claimed range.  The instant application discloses that the composition MnbAl100-b wherein 45≤b≤50 makes it possible to impart metamagnetism to the alloy [0012 instant specification], however as discussed above the same property would be expected in the Mn54Al46 alloy of Park 50Al50 [page 2 paragraph 3, Park et al.], forming and measuring the properties was the goal of Park et al. [page 1 introduction, Park et al.] and so it would be obvious to use an alloy with an overall composition of Mn50Al50 for the formation of the τ-MnAl phase.  Satoh teaches that a composition of Mn50Al50 falls within the τ-MnAl phase and so would be expected to exhibit metamagnetism [Figure 7, Satoh].  
Regarding claim 5, as discussed above Park et al. anticipates claim 4 and discloses a τ-MnAl phase with a composition of Mn50Al50 [page 2 paragraph 3, Park et al.] which is near the claimed range of MnaAl100-a wherein 50<a<55, furthermore Park et al. discloses that the τ-MnAl phase composition range overlaps the claimed range of MnaAl100-a wherein 50<a<55 [page 2 figure 1, Park et al.].  The examiner notes that the overlap between the composition ranges of Park et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, Park et al. does not specifically disclose an order parameter of 0.85 or more in the τ-MnAl phase, however the examiner submits that an order parameter within this range would have been expected in the τ-MnAl phase of Park et al.  The instant specification discloses that the order parameter is of the disclosed alloy is initially low because it was formed through a low temperature method, electrolysis at 300°C or less, and in order to achieve the claimed order parameter the alloy must be annealed at a temperature of 400-600°C [0019, Satoh].  Park et al. produces a MnAl alloy at a high temperature, through melting in a tube .  
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Saturation Magnetization and crystalline anisotropy calculations for MnAl permanent magnet) as evidenced by Satoh (US 20200002790 A1) in view of McCallum et al. (2014, Practical Aspects of Modern and Future Permanent Magnets).
Regarding claim 8, as discussed above Park et al. Park et al. anticipates claim 1 as evidenced by Satoh.  Park et al. does not disclose the MnAl alloy in a powder form, however the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, McCallum et al. discloses when using magnets in motors, in order to minimize the cost of the motor it is important to make the size and shape of the magnets closely match the motor design and so magnets are converted to powders and injection molded to give flexibility in size and shape [page 462 paragraph 3, McCallum et al.], these motors including those used in hybrid and electric vehicles [page 452 paragraph 2, McCallum et al.].  Park et al. discloses that MnAl magnets are of interest for use in hybrid cars and electric vehicles.  It would have been obvious to one of ordinary skill in the art the turn the samples of Park et al. into powder form for the purpose of allowing size and shape flexibility for use in motors as evidenced by McCallum et al.
Regarding claim 9, as discussed above it would have been obvious to use the MnAl alloy of Park et al. in powder form for the purpose of allowing size and shape flexibility through injection molding for use in motors as evidenced by McCallum et al..
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 3, 4, and 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 6, 7, and 8 of copending Application No. 16/485,595 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose MnAl alloys that exhibit metamagnetism, have overlapping MnAl compositions, overlapping composition ranges for the τ-MnAl phase, a τ-MnAl phase with an antiferromagnetic structure in a non-magnetic field state  The examiner considers the overlap between the claimed ranges of the instant application and of the copending application to be prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/452,872 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose MnAl alloys that exhibit metamagnetism.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734